Reversing.
This appeal is from a judgment in favor of appellee, Joe M. Oaks, against the appellant, Provident Life and Accident Insurance Co., on an accident policy, by which he was awarded $1,000 for the loss of an eye as the result of an accident. *Page 546 
The facts and the questions involved are in every essential particular the same as in the case of Prudential Ins. Co. of America v. Oaks, 282 Ky. 577, 139 S.W.2d 62, which was an action by the appellee on an accident policy held by him in the Prudential, while the evidence for the appellant was stronger than was the evidence for the Prudential. The opinion in that case is applicable and controlling here, and the judgment is reversed on the authority of that case and in the same manner and for the same reasons as that judgment was reversed, with directions to grant the appellant a new trial and for further proceedings consistent herewith.